Title: To John Adams from John Kean, 14 December 1789
From: Kean, John
To: Adams, John



Sir
New York Decemr: 14th: 1789—

In conformity to your request I have the honor to mention such circumstances as came to my knowledge relative to the Gun powder taken by the South Carolinians in 1775—I have not my papers with me therefore cannot be precise as to the day—but think it was in the month of May 1775 that parties of the Militia in the Southern part of So. Carolina were ordered to watch for the arrival of a vessel at Tybee (the entrance of the Port of Savannah) said to be loaded with Gun powder and other articles for the Indian trade; Georgia not having at that time associated with the other Colonies altho a very strong party of Whigs then existed in it—This party also were on the watch for the same vessel—immediately on her getting into Tybee Sound she was boarded by both parties—after a short time a division of the Gun powder was made & the part which fell to the share of Carolina was sent to Beaufort—from thence Lieut. Doharty & myself were ordered with a party of Militia to escort the Gun powder to Charleston this I think was in June—we proceeded until we came within about 25 Miles of Charleston by water where we were met by a party of the Charleston artillery with orders to put the gunpowder on board a small vessel laying in a creek at North Edisto which was effected and this is the gunpowder I have always understood that arrived very opportunely at the Camp before Boston—
The other parcel was taken from a vessel lying off Augustine bar—the manner of which was as follows—The Council of Safety despatched a fast sailing Sloop under the command of Captn. Semprere accompanied by Captns. Tufts, Hatter and several others by the inland navagation to Beaufort where they were reinforced by a party of the Militia—(volunteers)—they went to Sea over Port royal bar & found the vessel had arrived a day or two before—a guard of British soldiers were on board—some had gone up with a part of the Cargoe to Augustine & were hourly expected back again—the vessel was also armed—I think the number of soldiers onboard from the best information were 12 or 14 they were disarmed—the guns of the vessel spiked—about 15 or 20,000 pounds of Gun power put on board the sloop which arrived safely at Beaufort—this I think was in August 1775—it was expected Mr Tonyn the British governor of East Florida would have attempted to have retaken it—to prevent which a company of the new raised troops and two or three companies of Militia from Charleston were ordered to join the country Militia to defend it—but he contented himself with sending to Charleston Bar to intercept the Sloop at that point—while she was conducted safely by the inland passage—some of this powder might have also been sent northwardly and I think Ramsay mentions in his Revolution of So. Carolina that it was—
With great respect / I have the honor to be / Sir / Yr. Obt. Servant
John Kean